DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Abbott Healthcare Products B.V. [WO 2012/004378 (Reference N, cited by the Examiner).
           The instantly claimed invention is generically taught. At pages 2-4, see the chemical compounds of Formula (I).  The compound is depicted below:  

    PNG
    media_image1.png
    338
    932
    media_image1.png
    Greyscale


	The claims are fully met when 
R1 is phenyl substituted by (1-6C)alkyl and halogen; 
Y-(Cn-alkylene)-X- is -CH2-O-;
Z is -CH-;
Q is bond;
W and T are -CH2-CH2-; 
R2 and R5 are H; 
A is morpholino or 
R3 is -COO(C1-4)alkyl.  
	See the entire document. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott Healthcare Products B.V. [WO 2012/004378 (Reference N, cited by the Examiner).
           Reference N teaches the instantly claimed invention.  The prior art compounds are useful in the treatment of a disease or disorder associated with S1P5 such as CNS disorder.   See the rejection above. 
	The difference between the prior art compound and the instantly claimed invention is selection of the radicals, ethyl versus halogen.  Reference N teaches the equivalence of alkyl and halogen substituted on the phenyl ring.   For instance, at pages 258 and 259,  see compounds 314, 321, and 333.  The compounds are depicted as follows:

    PNG
    media_image2.png
    262
    627
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    256
    605
    media_image3.png
    Greyscale
     
  

    PNG
    media_image4.png
    292
    629
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    196
    445
    media_image5.png
    Greyscale
  
                                                                Instantly claimed compound. 
Based upon the teaching of Reference N, it would have been obvious to one of ordinary skill in the art to substitute the halogen group for an equivalent  group, alkyl, in view of their similar properties in the treatment of a CNS disorder. One of ordinary skill in the art would have been motivated to formulate the instantly claimed compound with a reasonable expectation of success that development of the compound as instantly claimed would not change the properties of the claimed compound in a significant way.
The instant obviousness rejection is based on the close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(I). 
No Information Disclosure Statement has been considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                   
                                              /Zinna Northington Davis/
                                              /Zinna Northington Davis/
                                        Primary Examiner, Art Unit                                                                                                                         
1625

Znd
08.25.2022